This proceeding involves the validity of a petition to provide opportunity for a write-in vote for unnamed persons for the party office of County Committeeman of the Liberal Party in Election Districts of Schenectady County. (Cf. Election Law, § 148, as amd. by L. 1960, eh. 1042.) The Board of Elections ruled that in 27 of 139 districts for which the petition was filed there were valid signatures of enrolled voters of the party; but in the remaining districts there were no valid signatures of enrolled voters and hence in those remaining districts the opportunity for a write-in vote would not be afforded at the primary. The Special Term has upheld this decision. The statutory test of the right to sign a designating petition is that the signer be an enrolled voter “ within the political unit in which ” the position “ is to be voted for ” (Election Law, § 136, subd. 2). Where no enrolled voter of the party residing in an election district signs a petition it is not valid within the literal terms of the statute for an office to be voted only in that political subdivision. Any enrolled member of the party residing in an Assembly District can be a member of a County Committee whether or not he resides in the election district in which he serves; but it is clear that he can be elected to that office only by enrolled voters of the party residing in the election district he represents. (Election Law, § 12.) Order affirmed, without costs. Bergan, P. J., Coon, Gibson and Herlihy, JJ., concur.